               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

RONNIE REDDEN,

     Petitioner,

v.                                   CIVIL ACTION NO. 1:18-cv-00749

MICHAEL MARTIN, Warden,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this matter was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

proposed findings and recommendations (“PF&R”) for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). (Doc. No. 27).

     Magistrate Judge Aboulhosn submitted to the court his PF&R

on October 24, 2018, in which he recommended that the court deny

petitioner’s “Motion for Leave to File Amended Complaint” (ECF

No. 11), grant respondent’s “Motion to Dismiss for Lack of

Jurisdiction” (ECF No. 20), Deny as moot petitioner’s “Motion to

Reset Federal Clock or Timelines” (ECF NO. 12), and remove this

matter form the court’s docket.

     In accordance with 28 U.S.C. § 636(b), the parties were

allotted seventeen days in which to file any objections to

Magistrate Judge Aboulhosn’s PF&R.    The failure of any party to

file such objections within the time allotted constitutes a
waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).   The

petitioner filed a number of motions after the magistrate judge

submitted his proposed findings and recommendations: Motion to

Appeal Magistrate Omar Aboulhosn Recommendation (ECF NO. 29),

Motion to Obtain Transcripts (ECF NO. 30), Motion to Obtain

Statement (ECF No. 31), and Prayer of Relief (ECF No. 32).

Based upon the petitioner’s timely filing of these motions

within the requisite time for filing objections to the PF&R and

based upon the subject of the motions, the court construes these

motions as objections to the magistrate judge’s PF&R.    The court

reviews the petitioner’s objections below.

                          I.   DISCUSSION

                         a. Underlying Petition

       The instant matter refers to the petitioner’s Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus.

       In his proposed findings and recommendations, the

magistrate judge thoroughly laid out the procedural history of

the petitioner’s relevant criminal cases and subsequent Habeas

Corpus Petitions before the court.   The background of the

petitioner’s petition is as follows:

                       i. Criminal Action No. 92-F-77:

       On August 27, 1992, petitioner was convicted of six

counts of first-degree sexual assault, three counts of third-

                                2
degree sexual assault, and three counts of child abuse by a

parent.   State v. Redden, Case No. 92-F-77; (Document No. 3-6,

p. 3.).   Petitioner appealed his convictions to the Supreme

Court of Appeals of West Virginia [“WVSCA”].   Petitioner’s

direct appeal was refused by the WVSCA on October 6, 1993.

State v. Redden, 194 W.Va. 364, 460 S.E.2d 499 (1995).

Petitioner did not file a Petition for Writ of Certiorari in the

United States Supreme Court.

                     ii. First State Habeas Proceeding:

     In November 1993, petitioner filed a Petition for Writ of

Habeas Corpus in the Circuit Court of Mercer County with respect

to his conviction in Case No. 92-F-77.   Redden v. Trent, Civil

Action No. 93-1656 (Cir. Ct. Mercer, March 10, 1994); (Document

No. 3-6, p. 3).   By Order of March 10, 1994, the Circuit Court

of Mercer County denied petitioner’s habeas petition.    Id.

Petitioner appealed to the WVSCA alleging various errors

including ineffective assistance of counsel and insufficient

funding of the Public Defender’s Office.   See Redden v. Trent,

Case No. 22703 (W. Va. July 17, 1995).   On July 17, 1995, the

WVSCA issued an opinion affirming the decision of the Circuit

Court of Mercer County.   Id.

                     iii. First Section 2254 Petition:

     On December 13, 2005, petitioner, proceeding pro se, filed

his first Petition Under 28 U.S.C. § 2254 for Writ of Habeas

                                 3
Corpus By a Person in State Custody.    Redden v. McBride, Civil

Action No. 1:05-1147 (S.D.W. Va. Aug. 1, 2006), (Document No.

1). In his Petition, petitioner challenged the validity of the

sexual assault convictions obtain against him in two separate

cases in the Circuit Court of Mercer County (Case Nos. 92-F-77

and 95-F-153).   Id.   By Proposed Findings and Recommendation

entered on June 28, 2006, United States Magistrate Judge R.

Clarke VanDervort recommended that petitioner’s Section 2254

Petition be denied as untimely.    Id., (Document No. 7).

Petitioner filed his Objections on July 3, 2006.    Id., Document

No. 8.   By Memorandum Opinion and Order entered on August 1,

2006, United States District Judge David A. Faber overruled

petitioner’s Objections, adopted Judge VanDervort’s

recommendation, and dismissed petitioner’s Section 2254 Petition

as untimely.   Id., (Document No. 9); Redden v. McBride, 2006 WL

2189727 (S.D.W. Va. Aug. 1, 2006).    Petitioner did not file an

appeal with the Fourth Circuit Court of Appeals.

                       iv. Second State Habeas Petition:

         In 2008, petitioner filed his second State habeas

petition raising errors related to both his 1992 and 1996

convictions. (Document No. 11-2.).    Specifically, petitioner

alleged the following grounds of error: (1) ineffective

assistance of trial counsel; (2) the trial court improperly

admitted 404(b) evidence; (3) ineffective assistance of

                                  4
appellate counsel; (4) denial of a jury trial; (5) failure of

counsel to take an appeal; (6) defects in the indictment; (7)

claims concerning use of informers to convict; and (8)

sufficiency of evidence.       Id.    After conducting an omnibus

hearing, the Circuit Court denied petitioner’s habeas petition

on December 16, 2010.       Id.   Petitioner appealed the Circuit

Court’s decision.       (ECF Nos. 11-2, 11-3, 11-4, and 11-5).      On

April 16, 2012, the WVSCA issued a memorandum decision affirming

the decision of the Circuit Court of Mercer County. Ronnie R. v.

Ballard, 2012 WL 3055682, * 2 – 3 (W. Va. April 16, 2012).

                           v. Third State Habeas Petition:

     On April 1, 2013, petitioner filed his third State habeas

petition again challenging both his 1992 and 1996 convictions.

ECF No. 3-2, p. 2 and ECF No. 3-6.         Specifically, petitioner

argued that trial counsel and his prior habeas counsel were

ineffective.      Id.   On May 16, 2016, the Circuit Court denied

petitioner’s habeas petition without conducting an evidentiary

hearing.    Id.    Specifically, the Circuit Court determined that

Petitioner’s habeas petition attempted to relitigate issues

resolved in prior proceedings that had “been final upon the

merits for many years.”       Id.    Petitioner filed his appeal

arguing that the Circuit Court erred in denying his habeas

petition without conducing an evidentiary hearing.         (ECF No. 3-

2, p. 2).    By Memorandum Decision entered on September 5, 2017,

                                       5
the WVSCA affirmed the Circuit Court’s decision.       Ronnie R. v.

Ballard, Case No. 16-0565 (W. Va. Sep. 5, 2017); (ECF No. 3-2,

pp. 1 – 5).   By Order entered on November 14, 2017, the WVSCA

denied Petitioner’s petition for rehearing.       Id., p. 6.

                      vi. Second Section 2254 Petition:

     On April 30, 2018, petitioner, acting pro se, filed the

instant Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus By a Person in State Custody challenging his 1992

conviction (Case No. 92-F-77).2 (Civil Action No. 1:18-00749,

Document Nos. 3, 3-1, and 3-9.).       In his Petition, petitioner

alleges the following grounds for habeas relief: (1) Ineffective

assistance of trial counsel; (2) Ineffective assistance of

appellate counsel; and (3) Ineffective assistance of habeas

counsel.   Id.

           b. Petitioner’s Motion to Appeal Magistrate Judge Omar
               Aboulhosn’s Proposed Findings and Recommendations.

       The petitioner objection to the magistrate judge’s PF&R

can be summarized as follows: the petitioner contends there is a

“conflict of interest” because Judge Omar Aboulhosn allegedly

ruled over the petitioner’s preceding criminal cases and found

that that all attorneys were ineffective, and Sidney Bell was

appointed to represent him.   (ECF No. 29).      Based upon this

alleged ruling, the petitioner argues that the Judge Derrick

Swope’s later ruling that the petitioner’s counsel was not


                                   6
ineffective is subject to the precedent of Judge Alboulhosn’s

ruling, and “allows for a writ of habeas corpus to be filed” and

“resets time clock, be back under court jurisdiction . . ..”

(ECF No. 29, p. 2).

        The petitioner erroneously claims the Judge Omar

Aboulhosn ruled that the petitioner’s counsel was ineffective in

a prior proceeding.   No court presiding over the petitioner’s

case has ever made such a finding. 1   Therefore, the petitioner’s

argument that he has been subject to double jeopardy “when Judge

Swope denied habeas corpus when Judge Omar Aboulhosn proceeded

and already ruled in favor of petitioner on ineffective

assistance of counsel . . ..” is without merit.    (ECF No. 32, p.

2).

        The petitioner makes an additional objection that his

“time clock” to file a habeas corpus petition be reset and “the

repetitive filing be overturned and dismissed.”    (ECF No. 32, p.

1).   The petitioner bases his argument solely on the fact that

he allegedly first received a ruling that he had ineffective

counsel and later was told by Judge Swope that his counsel was

not ineffective.   Id.   Because no court presiding over the

petitioner has even made such a finding, i.e., he had




1 The petitioner argues that Magistrate Judge Aboulhosn “found
all trial, appeal, and habeas lawyers to be ineffective. . . in
the cases # 95-F-153 and 92-F-77.” ECF No. 31
                                  7
ineffective counsel, the petitioner’s objection to the

magistrate judge’s finding that the petitioner’s instant Section

2254 Petition should be deemed as a second or successive Section

2254 application and be dismissed is without merit.

       Because the court finds that the petitioner’s “conflict

of interest” argument is not based upon any recorded evidence

and is clearly inaccurate, the petitioner’s Motion to Appeal

Magistrate Omar Aboulhosn Recommendation (ECF No. 29), Motion to

Obtain Transcripts (ECF No. 30), Motion to Obtain Statement (ECF

No. 31), and Prayer of Relief (ECF No. 32) are DENIED.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.



                                 8
                          II.     CONCLUSION

       For the reasons set forth above, the court hereby DENIES

petitioner’s “Motion for Leave to File Amended Complaint” (ECF

No. 11); GRANTS respondent’s “Motion to Dismiss for Lack of

Jurisdiction” (ECF No. 20); DENIES as moot petitioner’s “Motion

to Reset Federal Clock or Timelines” (ECF No. 12); DENIES

petitioner’s Motion to Appeal Magistrate Omar Aboulhosn

Recommendation (ECF No. 29); DENIES Motion to Obtain Transcripts

(ECF No. 30); DENIES Motion to Obtain Statement (ECF No. 31);

and DENIES Prayer of Relief (ECF No. 32), and removes this

matter from the court’s docket.

       The Clerk is further directed to forward a certified copy

of this Judgment Order to petitioner, pro se and to counsel of

record.

     It is SO ORDERED this 29th day of March, 2019.

                                ENTER:


                             David A. Faber
                             Senior United States District Judge




                                  9
